IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CITY OF CORAL SPRINGS/                NOT FINAL UNTIL TIME EXPIRES TO
FLORIDA etc. et al.,                  FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D14-4709
v.

PAUL PIETRAFESA,

      Appellee.


_____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Judge of Compensation Claims.
John J. Lazzara, Judge.

Date of Accident: January 18, 2013.

Damian H. Albert of Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, PA,
Fort Lauderdale, for Appellants.

Kelli Biferie Hastings of the Law Office of Kelli B. Hastings, PLLC, Orlando, for
Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and MAKAR, JJ., CONCUR.